DETAILED ACTION
This Office Action is in response to RCE filed December 9, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
On line 15 of claim 1, “in which” should be replaced with “at which” to be consistent with the limitation recited on lines 5-6 of claim 1.
On line 18 of claim 1, “and one of the” should be replaced with “, wherein one of the”.
On line 3 of claim 8, “in which” should be replaced with “at which” for the same reason stated above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
(1) Regarding claim 1, it is not clear what “the pillars” recited on line 12 refer to, because (a) Applicants claim “a pillar” on line 10 of the amended claim 1, and (b) therefore, it is not clear what “the pillars” refers to, and it appears that the limitation “the pillars” lacks the antecedent basis.  Claims 5-10 depend on claim 1, and therefore, claims 5-10 are also indefinite.
(2) Regarding claim 10, it is not clear what “the trench” recited on line 1 refers to, because it is not clear whether “the trench” refers to a first trench or a second trench recited on line 5 of the amended claim 1, or another trench.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furuie. (US 9,893,316)
Shinokawa et al. (US 10,032,802)
Oda et al. (US 8,203,683)
Tada et al. (US 9,583,550)

Kokame et al. (US 9,929,378)
Jamshidi Roudbari et al. (US 10,288,944)
Grupp et al. (US 5,742,006) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        April 15, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815